Citation Nr: 1526459	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1.  Propriety of the termination of non-service-connected (improved) pension benefits.

2.  Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for residuals of a burn injury of the right upper extremity.

5.  Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 1975 August 1975.

This matter comes before the Board of Veteran's Appeals (Board), on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana, which terminated the Veteran's award of non-service-connected (improved) pension benefits, effective July 1, 2008.  The appellant also appeals an April 2011 rating decision denying his claim of entitlement to service connection for PFB, a right foot disability, and residuals of a burn injury of the right upper extremity, as well as his application to reopen his previously denied claim of entitlement to service connection for a left foot disability.  

During the pendency of this appeal, the appellant's claims file was brokered to the Milwaukee, Wisconsin, VA Pension Management Center, which is now the agency of original jurisdiction (AOJ) over the current appeal. 


FINDINGS OF FACT

1.  The appellant's only recognized military service of record is a period of ACDUTRA from March 1975 to August 1975.

2.  At the time of the June 2008 rating decision terminating the appellant's award of non-service-connected pension benefits, the appellant was not service-connected for any disabilities.

3.  The June 2008 rating decision properly terminated the appellant's award of non-service-connected pension benefits.

4.  The Indianapolis, Indiana VA Regional Office denied the appellant's original claim of entitlement to service connection for a left foot disability in a final January 2007 rating decision.  

5.  Evidence received since the final January 2007 rating decision that denied the appellant's claim for service connection for a left foot disability includes clinical evidence showing a treatment for left foot pain attributed to a reported history of injury in ACDUTRA that is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.

6.  A chronic left foot disability did not have its onset during ACDUTRA.

7.  A chronic right foot disability did not have its onset during ACDUTRA.

8.  A scar on the right elbow, residual of a clinically documented burn injury of the right forearm, had its onset during ACDUTRA.

9.  PFB had its onset during ACDUTRA.


CONCLUSIONS OF LAW

1.  At the time of the June 2008 rating decision terminating his improved pension award, the appellant's military service did not meet the threshold service eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 1521(a), (j) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a left foot disability have been met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A chronic left and right foot disability was not incurred during ACDUTRA.  38 U.S.C.A. §§ 101(22), (24)(B) (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A scar on the right elbow, residual of a clinically documented burn injury of the right forearm, was incurred during ACDUTRA.  38 U.S.C.A. §§ 101(22), (24)(B), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  PFB was incurred during ACDUTRA.  38 U.S.C.A. §§ 101(22), (24)(B), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Propriety of the termination of non-service-connected (improved) pension benefits.

As it relates to the issue of severance of non-service-connected pension benefits, the appeal does not arise from adjudication of a claim made by a claimant; rather they arise from the RO severing pension benefits.  The issue arises from action initiated by the RO, not the appellant.  Severance of pension benefits requires compliance with particular notification procedures under the law.  Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105.



Here, the RO found that it had clearly and erroneously granted non-service-connected pension benefits in a December 2003 rating decision.  The RO notified the Veteran of the proposed severance of service connection in April 2008.  The severance proposal advised him that he had the opportunity to present evidence and argument as to why his receipt of non-service-connected pension benefits should not be severed.  A June 2008 rating decision severed non-service-connected pension benefits, effective more than 60 days following the notification, effective July 1, 2008.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105.

The appellant's service records show that he enlisted in the Army Reserve in October 1974 with a commitment to be a member of the Ready Reserve until October 1980.  He entered a period of active duty for training in March 1975 and served on ACDUTRA until August 1975.  Thereafter, his personnel records reflect that he was separated under the General Trainee Discharge Program.  The report of his separation medical examination in July 1975 shows that he was medically qualified for discharge and that his discharge from ACDUTRA was not predicated on any medical disabilities.  In an NA Form 13038 Certificate of Military Service from the National Archives and Records Administration, the appellant was identified as a member of the Regular Army from March - August 1975 who was thereafter honorably discharged.  No identification of his type of military service is presented in the aforementioned document.  However, copies of his actual military service records that are associated with his claims file, which include his DA 20 Forms and a DD 215 Form, clearly establish that he was attached only to the Army Reserve and, significantly, identified his recognized military service from March - August 1975 as only being ACDUTRA, characterized as being honorable. 

In October 2003, over 28 years after his separation from ACDUTRA, the VA received the appellant's original claim for non-service-connected VA pension.  Having determined at the time that the appellant was totally disabled as a result of his non-service-connected disabilities and finding that his military service was for a period of over 90 days and overlapped a period of war (i.e., the Vietnam War), the VA awarded him improved pension benefits in a December 2003 rating decision.

Several years afterwards, in an April 2008 administrative decision, the VA determined that it committed an administrative error in awarding the appellant non-service-connected pension as the appellant did not have qualifying service.  Specifically, the VA determined that it had erroneously assumed that the appellant had active military service when, in reality, his recognized service was only active duty for training.  Accordingly, the VA sent notice to the appellant that it proposed to sever his pension award and offered him an opportunity to submit evidence to challenge this proposed termination. 

In a June 2008 rating decision, the VA implemented its proposed severance and terminated the appellant's award of non-service-connected pension, effective on July 1, 2008.  As the pension award was predicated on an administrative error on part of VA, the appellant was not required to restitute the Federal Government of the monies paid to him as a result of this error.  At the time that the June 2008 rating decision that severed pension was rendered, the appellant was not service-connected for any disabilities, nor were there any pending claims for service connection for any disabilities.  (The Board notes that a prior claim for service connection for multiple disabilities was denied in an unappealed January 2007 rating decision, which became final one year later in January 2008, well prior to the date of the June 2008 rating action on appeal. Also, the other service connection claims addressed in the present appeal stem from the appellant's application for VA compensation for these disabilities, which was received by VA in January 2010 and April 2010, well after the date of the June 2008 rating action on appeal.)

The appellant now appeals the July 2008 rating decision regarding the propriety of the termination of his pension award.

Generally, pension is available to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service-connected disabilities that are not the result of his own willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).

VA improved pension, also called non-service-connected pension, is a benefit payable to veterans of a period or periods of war because of non-service-connected disability or age.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).  The qualifying periods of war include, as relevant, the Vietnam War era.  38 C.F.R. § 3.3(a)(3) (2014).  Pertinent to the appellant's military service, for claimants who did not serve in the Republic of Vietnam, the Vietnam period of war began on August 5, 1964 and ended on May 7, 1975. 38 C.F.R. § 3.2(f) (2014).

A veteran meets the basic eligibility requirements for improved pension if he served in active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability without presumption of law; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

As relevant to the facts of this case, the term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  [Emphasis added.]  38 U.S.C.A. § 101(21)(A).  The term "active duty for training" means full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22)(A).  The term "active military, naval, or air service" includes active duty; and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24)(A), (B).

The appellant's military service records establish that he only served on ACDUTRA from March 1975 to August 1975.  Although this period overlapped the Vietnam War era, which is a recognized period of war in VA regulations, his service is nevertheless not active duty within the meaning of the law for purposes of basic eligibility to non-service-connected pension.  ACDUTRA is not the same thing as active duty, and the law has clearly defined each so as to draw a clear distinction between the two.  Furthermore, at the time of the June 2008 rating decision at issue, service connection was not in effect for any disability, nor was there any pending claim for VA compensation for a disability, such that he could be eligible for improved pension benefits based on his recognized ACDUTRA service, much less be referred to as a "veteran" within the meaning of the applicable statute.    Therefore, as the appellant did not meet the minimum eligibility requirements for basic entitlement to non-service-connected (improved) pension at the time of the June 2008 rating decision, the determination to sever his pension award due to administrative error on part of VA was not inappropriate or improprietous.  Accordingly, the appellant's appeal with regard to this matter must be denied.

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, the Board finds that the preponderance of the evidence is against the claim that the appellant met the basic eligibility requirements for improved pension at the time that the June 2008 rating decision severing his pension award was rendered.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for a left foot disability.

As relevant, the appellant filed his original claim of entitlement to service connection for a left foot disability in March 2006.  The appellant did not present any specifics at the time of his original claim regarding that symptoms associated with his claimed left foot disability or the type of disability he believed these symptoms represented.  Evidence considered by the VA Regional Office in Indianapolis, Indiana, in conjunction with this claim included Army Reserve medical records showing that the appellant's feet were normal on reserve enlistment examination in October 1974  and that he denied having any history of foot trouble.  Treatment reports from his period of ACDUTRA show no treatment for foot injury.  Although the appellant reported a history of foot trouble on reserve separation examination in July 1975, with complaints of left foot pain, medical examination of his feet revealed clinically normal findings.  The appellant separated from ACDUTRA in August 1975.

The Indianapolis VA Regional Office also considered VA medical reports dated in 2003 - 2007.  These include the report of a December 2003 VA general medical examination, which  show no treatment or diagnoses relating to the appellant's feet.  Subsequent reports dated in October 2005 show treatment for bilateral foot pain.  Although X-rays obtained in October 2005 were normal, the possibility of plantar fasciitis was considered by the treating clinician.  Ultimately, in December 2005, no orthopedic diagnosis was found and the appellant's foot symptoms were associated with peripheral neuropathy.  A diagnosis of Type II diabetes mellitus was presented in the record in early 2006.  Social Security Administration (SSA) records associated with the claims file show that the appellant was treated for flat feet in October 2006.  

In a January 2007 rating decision, the Indianapolis VA Regional Office denied the appellant's claim of entitlement to service connection for a left foot disability after consideration of the foregoing evidence.  The appellant was notified by VA of this adverse determination and his appellate rights in correspondence dated in January 2007.  However, as no timely notice of disagreement was ever received with the one-year appellate period, the denial became final in January 2008.

In January 2010, the appellant applied to reopen his left foot disability claim.  In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  



The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

The appellant applied to reopen his left foot disability claim in January 2010.  His application was denied in an April 2011 rating decision for failure to submit new and material evidence.  The appellant filed a timely appeal of this adverse decision.  During the course of this appeal, the RO received his submission of private, VA, and Social Security Administration (SSA) medical records, which included an April 2010 VA outpatient note showing treatment for left foot pain and a diagnosis of hammertoes, with a notation that the appellant related these conditions to a reported history of an unspecified left foot injury during military training.  The Board finds this evidence to be both new and material to the claim for service connection for a left foot disability as it is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.  Thusly, the Board reopens the matter for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).



(c.)  Entitlement to service connection for a right and left foot disability.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The appellant's claim of entitlement to service connection for the left and right foot  disabilities adjudicated herein were filed in January 2010.  A notice letter addressing these issues, inter alia, was dispatched to the appellant in April 2010, prior to the initial adjudication of the claims in the April 2011 rating decision now on appeal.  The January 2010 letter addressed the issues adjudicated herein and satisfied the above-described mandates, as well as the requirements that the appellant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudications of the appellant 's claims, there is no timing of notice defect.  

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the appellant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the appellant of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the appellant's Army Reserve treatment records from his period of ACDUTRA and all relevant and available post-service records from VA, SSA, and private sources pertaining to his medical treatment for feet have been obtained and associated with the evidence.  The appellant has also been provided with ample opportunity to submit additional evidence in support of his appeal throughout the pendency of the claim.  The Board has also reviewed the appellant's claims file as it appears on the VBMS and Virtual VA electronic databases for any pertinent evidence.

The Board acknowledges the contention of the appellant's representative that VA's duty to assist requires that it provide the claimant with a medical examination addressing his compensation claim for a bilateral foot disability.  Although the appellant was not provided with a VA examination addressing his claim for service connection for a left and right foot disability, this deficit does not render the existing record unusable for purposes of adjudicating this issue on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans' Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal regarding a bilateral foot disability is not prejudicial to the appellant's claim as he has not met the criteria under McLendon to warrant such an examination.  Service and post-service VA, SSA, and private medical records presently associated with the claims file provide sufficient evidence to decide the issue.  Accordingly, a VA examination is not necessary to adjudicate the foot disability claim.  

Specifically, the Board finds that the appellant has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  The Board finds that competent evidence presently of record is sufficient to decide the foot disability claim.  As such, the fourth element of the McLendon test has therefore not been met.  The absence of a medical examination addressing the claim therefore does not constitute a breach of VA's duty to assist.  Indeed, the Board concludes as a factual matter that as the existing clinical evidence of record is sufficient to decide the foot disability claim, remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the appellant in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The appellant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant 's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 101 (22), (24), 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C.A. §§ 101(16) , 105(a), 1110, 1131 (West 2014); see also 38 C.F.R. §§ 3.1(k) , 3.1(m), 3.301(a) (2014).  The term "in line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct."  38 C.F.R. § 3.1(m); see also 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a). 

The appellant's Army Reserve medical records show that on reserve enlistment examination in October 1974, his feet were evaluated as clinically normal and he denied having any history of foot trouble on an accompanying medical history questionnaire.  He served on a period of ACDUTRA from March 1975 to August 1975, for a period of approximately five months.  Records pertinent to this period show no incident of injury to either foot or any indication of treatment for foot complaints.  It was only on reserve separation examination from ACDUTRA in July 1975 that the appellant presented with a history of foot trouble, specifically described by him as left foot pain.  However, physical evaluation of his feet showed clinically normal findings and the only non-usual finding was a birthmark on his left foot.  The appellant was separated from ACDUTRA in August 1975.  

Post-ACDUTRA medical records from VA, SSA, and private treatment sources include a VA general medical examination report, dated in December 2003, which shows that there were no abnormalities detected with regard to either foot on clinical evaluation.  The appellant did not relate any history of active foot symptoms at the time.

Thereafter, the post-ACDUTRA medical records show that the appellant began reporting complaints of persistent bilateral foot pain and swelling when walking in October 2005.  X-rays of his feet in October 2005 showed orthopedically normal findings.  Clinician's notes from this period considered the possibility of plantar fasciitis, but in December 2005 his foot complaints were attributed to a diagnosis of bilateral peripheral neuropathy.  He was subsequently diagnosed for the first time with Type II diabetes mellitus in June 2006.  

Treatment notes of the appellant, dated in October 2006 and April 2007, show assessments of flat feet.  Diabetic foot examination in March and July 2008 revealed clinically normal findings.  

In early October 2009, the appellant was treated for hammertoes.  In late October 2009, the appellant received emergency room treatment after sustaining a "jamming injury" of his left great toe after he bumped it into a chair the previous day.  X-rays of his left foot were negative for fractures.  The diagnosis presented in the report was "left foot pain" and the appellant's injured toe was iced and wrapped with an Ace bandage.  

In April 2010, the appellant received treatment for foot complaints and related a history of sustaining a left foot injury during "military training," but with no further details reported.  Podiatric notes show an assessment of flexible hammertoes.

Podiatric notes dated 2010 - 2012 show that the appellant was treated for diabetic neuropathy.

The Board has considered the foregoing evidence and finds that the weight of the clinical evidence is against awarding the appellant's claim for VA compensation for a left and right foot disability as being directly related to his period of ACDUTRA.  Although the appellant's Army Reserve medical records indicate that he had complaints of left foot symptoms at the time of his separation from ACDUTRA, examination of both feet was normal and revealed no abnormal clinical findings at the time.  In this regard, the Court has held in the case of Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), that subjective pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Furthermore, in the case of Sanchez-Benitez v. Principi, 259 F.3d 1356, (2001), the United States Federal Circuit Court held that a claimant cannot satisfy the basic compensation statutes found in 38 U.S.C. §§ 1110 and 1131, absent a disease or injury incurred during service.  The Board notes that the clinical evidence contemporaneous to ACDUTRA does not indicate that the appellant's left foot complaints noted on separation were attributable to any documented injury occurring during ACDUTRA or, otherwise, to any diagnosis detected during or on separation from ACDUTRA.  With regard to the appellant's right foot, his Army Reserve records are completely silent as to any clinically diagnosed disability or complaints from the appellant of any right foot symptoms.   

The post-ACDUTRA clinical record indicates that the appellant's current bilateral foot complaints were not manifest until around late 2005, approximately 30 years after the claimant's separation from ACDUTRA, and are related to peripheral neuropathy due to non-service-connected Type II diabetes mellitus, or are attributed to flat feet and a hammertoe condition.  The Board notes that flat feet, hammertoes, and peripheral neuropathy are not objectively demonstrated to have been present at any time during the claimant's period of ACDUTRA.  Furthermore, the clinical evidence does not present any objective opinion that establishes a nexus between the appellant's current foot diagnoses and his period of ACDUTRA.  While noting the appellant's reported history of a left foot injury in service in the clinical record, to the extent that he asserts that he had onset of both a left and right foot disability in service and continuity of bilateral foot symptoms thereafter, the Board finds that his historical account is not credible for purposes of establishing a link to ACDUTRA.  This purported history is contradicted by the VA general medical examination report dated in December 2003, prior to the filing of his original claim for VA compensation for a foot disability, in which no chronic foot problems are indicated by the appellant or diagnosed by the clinician who performed the examination.

The Board has considered the evidence discussed above and concludes that the appellant's bilateral foot disability, currently diagnosed as flat feet, hammertoes, and peripheral neuropathy, was not incurred during his period of ACDUTRA from March - August 1975 in the Army Reserve.  The weight of the objective medical evidence is against finding that onset of these foot disabilities had occurred during ACDUTRA as the clinical records contemporaneous to ACDUTRA do not indicate that the aforementioned diagnoses were present during this period of recognized military service and were not objectively manifest until approximately three decades afterwards.  Accordingly, the Board will disallow the appellant's appeal for VA compensation for a left and right foot disability on the merits.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the claimant attempts to relate his left and right foot disabilities to his military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, he is not a trained medical clinician. The records do not reflect that he has ever received any formal medical training. Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the relationship of these aforementioned disabilities with his period of ACDUTRA falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion to linking the disabilities at issue to his recognized military service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal musculoskeletal disabilities and opine as to their relationship to service and specific incidents of history as they have no formal training/accreditation in internal medicine and orthopedics).




(d.)  Entitlement to service connection for residuals of a burn injury of the right upper extremity and pseudofolliculitis barbae (PFB).

As will be further discussed below, the appellant's claims of entitlement to service connection for residuals of a burn injury of the right upper extremity and pseudofolliculitis barbae are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) with respect only to these specific issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Also, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning these specific matters allowed on appeal.

As previously stated, to establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 101 (22), (24), 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C.A. §§ 101(16) , 105(a), 1110, 1131 (West 2014); see also 38 C.F.R. §§ 3.1(k) , 3.1(m), 3.301(a) (2014).  The term "in line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct."  38 C.F.R. § 3.1(m); see also 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a). 

As relevant, the appellant's Army Reserve medical records show normal findings on examination of his skin, his face and neck, and his upper extremities on reserve enlistment examination in October 1974.  The appellant served on ACDUTRA for a period of over five months, from March - August 1975.  ACDUTRA separation examination in late July 1975 shows that the appellant was observed to have PFB affecting the beard area of his face and neck.  Treatment records contemporaneous to his period of ACDUTRA show that in early August 1975, he sustained a second-degree burn on his right forearm after it touched the hot barrel of an M-60 machine gun.  The appellant was separated from ACDUTRA in mid-August 1975.

Post-ACDUTRA medical records indicate that PFB continued to be a persistent and irritating skin disorder affecting the appellant.  Specifically, there are notations of treatment for PFB in 2008 and a dermatological consultation report dated in 2010 showing that the appellant had been prescribed topical antibacterial medication for treatment of comedones associated with razor bumps on his face.

The report of a January 2013 VA general medical examination shows that the appellant's claims file was reviewed by the examining clinician in conjunction with the evaluation.  Based on a physical examination of the appellant and a review of his pertinent clinical records from ACDUTRA, the examiner presented a diagnosis of a right elbow scar that was as likely as not a residual of a burn injury sustained during ACDUTRA from contact with a hot machine gun barrel.

In a January 2013 VA memorandum, the Indianapolis, Indiana VA Regional Office made a formal finding of the unavailability of a Line of Duty document regarding the appellant's burn injury of his right upper extremity, determining that all efforts to obtain it have been exhausted, further attempts to obtain it would be futile, and that this record is not available based on these facts.

The Board has considered the foregoing evidence.  Although a formal Line of Duty determination is unavailable with regard to the issues decided herein, the objective medical evidence clearly demonstrates that the appellant sustained a second-degree burn injury to his right forearm while engaged in live-fire training with a machine gun during ACDUTRA.  A VA clinician has objectively linked this documented incident to a scar of his right elbow, which was noted on VA examination in January 2013.  Also, the Board finds that the appellant has presented a credible historical account of current PFB symptoms whose onset began in ACDUTRA, as the appellant's current treatment for PFB appears to be a continuity of the PFB noted in ACDUTRA.  The evidence, overall, appears to be in relative equipoise with regard to the merits of the claim for VA compensation for PFB and a right elbow burn scar.  Therefore, resolving all doubt in the claimant's favor, the Board will allow the claims of entitlement to service connection for a burn scar of the right elbow and PFB.  The appeal in this regard in thusly granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the claimant has been awarded service connection for disabilities incurred during ACDUTRA by action of this appellate decision, his period of ACDUTRA now meets the statutory definition of active military service under 38 U.S.C.A. § 101(24)(B).  Accordingly, he now meets the statutory definition of a veteran under 38 U.S.C.A. § 101(2) and may be referred to hereafter as a Veteran.   
      







	(CONTINUED ON NEXT PAGE)



ORDER

The June 2008 rating decision severing the appellant's award of non-service-connected (improved) pension as of July 1, 2008 was proper; restoration of the pension award based on a finding of impropriety on part of the June 2008 rating decision is denied. 

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left foot disability; the claim is reopened for de novo adjudication on the merits.

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.

Service connection for a right elbow scar, residual of a burn injury, is granted.

Service connection for PFB is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


